


FIRST AMENDED AND RESTATED DECLINING REVOLVING CREDIT NOTE


$5,000,000.00                                         February 27, 2014


For value received, the undersigned, CARDINAL ETHANOL, LLC, an Indiana limited
liability company (the "Borrower"), promises to pay to the order of FIRST
NATIONAL BANK OF OMAHA (the "Lender"; which term shall include any subsequent
holder hereof), in lawful money of the United States of America, at such address
as is required by the Lender, the principal sum of Five Million and 00/100
Dollars ($5,000,000.00), or, if different, the principal amount outstanding
under Section 2.01(a)(ii) of the Credit Agreement referred to below.


This First Amended and Restated Declining Revolving Credit Note (the "Note") is
the Declining Revolving Credit Note referred to in, is issued pursuant to, and
is subject to the terms and conditions of, the First Amended and Restated
Construction Loan Agreement, dated June 10, 2013 between the Borrower and the
Lender (as the same may be amended, renewed, restated, replaced, consolidated or
otherwise modified from time to time (the "Credit Agreement")). To the extent of
any conflict between the terms and conditions of this Note and the terms and
conditions of the Credit Agreement, the terms and conditions of the Credit
Agreement shall prevail and govern. Capitalized terms used but not defined in
this Note have the meanings given to them in the Credit Agreement. This Note
amends and restates that certain Declining Revolving Credit Note dated June 10,
2013 executed and delivered by the Borrower in favor of the Lender, but is not a
novation thereof.


Interest shall accrue on the outstanding principal balance of this Note as
provided in the Credit Agreement. Principal, interest and all other amounts, if
any, payable in respect of this Note shall be payable as provided in the Credit
Agreement.


The termination of the Credit Agreement or the occurrence of an Event of Default
shall entitle the Lender, consistent with the terms of the Credit Agreement, to
declare the then outstanding principal balance hereof, all accrued interest
thereon, and all other amounts, if any, payable in respect of this Note to be,
and the same shall thereupon become, immediately due and payable without notice
to or demand on the Borrower, all of which the Borrower waives.


Time is of the essence with respect to this Note. To the fullest extent
permitted by applicable law, the Borrower, for itself and its successors and
assigns, waives presentment, demand, protest, notice of dishonor, and any and
all other notices, demands and consents in connection with the delivery,
acceptance, performance, default or enforcement of this Note, and consents to
any extensions of time, renewals, releases of any parties to or guarantors of
this Note, waivers and any other modifications that may be granted or consented
to by the Lender from time to time in respect of the time of payment or any
other provision of this Note.


This Note shall be governed by the laws of the State of Nebraska, without regard
to any choice of law rule thereof giving effect to the laws of any other
jurisdiction.


IN WITNESS WHEREOF, the Borrower has executed and delivered this Note as of the
date first above written.


 
CARDINAL ETHANOL, LLC
 
 
 
By: /s/ William Dartt
 
Title: Chief Financial Officer
 
 





